Exhibit 10.1

[gl3yxuej4us4000001.jpg]February 28, 2019

Richard Dallas White

(Address – redacted)

(Address – redacted)

 

Dear Rick:

 

This letter confirms that effective as of the close of business on February 28,
2019 (the "Transition Date"), you have voluntarily resigned from the Chief
Financial Officer's position with Diodes Incorporated (the "Company"). You will
continue to serve in officer and director positions of Company subsidiaries or
affiliated companies which you presently occupy, but agree that you shall
voluntarily and promptly resign from any or all of them at any time upon the
Company's request.

The Transition Date will not constitute a “separation from service” within the
meaning of Internal Revenue Code (the “Code”) Section 409A given that you will
still be serving as a half-time employee of the Company.    

1.Transition And Payments.

You will resign your employment as the Chief Financial Officer (“CFO”) effective
at the close of business on the Transition Date. On your Transition Date, you
will be paid for all compensation and wages due and owing to you through the
Transition Date and also for all accrued and unused paid time off.  As of the
close of business on the Transition Date, you will cease to accrue paid time off
and cease to receive the automobile allowance and life insurance benefits that
you received as CFO.  As of March 1, 2019 you will be employed in a new
part-time employee position, Corporate Secretary and Special Assistant to the
Company Chief Executive Officer (“CEO”).  As of the close of business on the
Transition Date, you will cease to be an executive officer of the Company but
your period of service as a Company officer will still continue to be covered
under the Company’s officers and directors errors and omissions liability
insurance policy.  

2.Additional Compensation And Benefits.

Provided you remain in compliance with the terms of this letter agreement and
further provided either you experience a Qualifying Termination or you remain
employed by the Company until the earlier of  February 29, 2020 or a change in
control of the Company (as defined in the Company’s 2013 Equity Incentive Plan
(“Plan”)), you or your estate, will receive the following payments and benefits
to which you are not otherwise entitled:

 

(i)

payment of $422,000 at earlier of the termination of your employment (unless
your employment is terminated for Cause by the Company) or upon a change in
control of the Company (as defined in the Plan);

 

(ii)

subject to clauses (iii) and (iv) below, all of your outstanding Company stock
options and time-based vesting restricted stock units shall continue to vest in
accordance with their terms as if you were still employed full-time by the
Company and such stock options shall expire pursuant to the terms in each
applicable equity compensation plan and award agreement;

 

(iii)

two-thirds of the outstanding performance stock units (rounded to the nearest
whole number) which were granted to you in February 2017 will be eligible to
vest in February 2020 in accordance with the terms of the applicable equity
compensation plan and award agreement (and for avoidance of doubt the other
one-third of such performance stock units shall be forfeited without
consideration on March 1, 2019); and

 

(iv)

one-third of the outstanding performance stock units (rounded to the nearest
whole number) which were granted to you in February 2018 will be eligible to
vest in February 2021 in accordance with the terms of the applicable equity
compensation plan and award agreement (and for avoidance of doubt the other
two-thirds of such performance stock units shall be forfeited without
consideration on March 1, 2019).

 

--------------------------------------------------------------------------------

 

For purposes of this letter agreement, a Qualifying Termination means that your
employment with the Company was terminated by the Company either due to your
“Disability” or without “Cause” (as each are defined in the Plan) or due to your
death.   All payments and benefits under this letter agreement are subject to
withholding requirements to satisfy any applicable federal, state or local tax
withholding requirements.  

3.Additional Provisions.

The additional terms and conditions set forth on Exhibit A are hereby
incorporated by reference into and shall become part of this letter
agreement.  Within 55 days of the (1) Transition Date and (2) earlier of your
termination of employment or a change in control of the Company, you must
execute and deliver to the Company (and not revoke) the release of claims
agreement in Exhibit A in order to receive the payments and benefits specified
in Section 2 (to the extent not previously provided).

4.Part-Time Position (Corporate Secretary and Special Assistant to the CEO)

On March 1, 2019 you will serve in an at-will part-time employee position
through February 2020 in which you will be expected to work fifty percent (50%)
of a full-time position on projects to be directed by the CEO.  Subject to the
approval of the Company Board of Directors as to your continued service as
Corporate Secretary of the Company, this one year duration of employment under
this letter agreement will automatically be renewed for an additional year on
the last day of February in each year commencing with 2020 unless either you or
the Company has provided the other party with written notice (no later than the
immediately preceding January 31) that you/it does not wish to so extend the
period of part-time employment.  During your employment after the Transition
Date, you will not generally be required to travel on Company business.

During your employment with the Company, you will receive the following payments
and benefits (the payments and benefits under clauses (i) through (v) below will
cease upon your termination of employment):

(i)   An annual base salary of $250,000 paid in accordance with Company payroll
practices.

(ii)  A payment for health care reimbursement of $1118.76 in every other regular
paycheck that you receive under clause (i) above; and

 



(iii) You will be paid a $25,000 bonus in December 2019 provided you are either
then still employed by the Company or you experienced a Qualifying Termination;
and

(iv) You will continue to have the use of the Company provided cell-phone
service and laptop

computer; and

 

(v)You will continue to be eligible to be a participant in the Company 401(k)
retirement plan; and

 



(v)Upon the termination of your part-time position you can purchase your Company
cell-phone and keep your cell phone number (phone number – redacted) as your
personal number.  

 

DATED: February 28, 2019

 

 

 

 

By: /s/ Richard D. White

 

 

Richard Dallas White

 

 

DATED: February 28, 2019

 

DIODES INCORPORATED

 

 

 

 

By: /s/ Keh-Shew Lu

 

 

Keh-Shew Lu
President and CEO




 

Page 2 of 7

Separation Agreement & Release

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

This release of claims agreement (“Agreement”) is the release agreement
referenced in Section 3 of the February 28, 2019 letter agreement entered into
by and between Richard White (“you”) and Diodes Incorporated (“Diodes”).

1.Release. Except for the obligations undertaken in this Agreement, you hereby
fully and forever release and discharge Diodes and its current and former
parents, subsidiaries, affiliates, divisions, employees, trustees, fiduciaries,
insurers, officers, directors, investors, shareholders, owners, attorneys,
agents, successors, assignees, benefit plans, and representatives (“Releasees”)
from any and all claims, actions, suits, losses, rights, damages, costs, fees,
expenses, accounts, demands, obligations, liabilities, and causes of action of
every character, nature, kind or description whatsoever, known or unknown,
foreseen or unforeseen, and suspected or unsuspected, arising out of, or
relating to, any act or omission, whatsoever arising from, occurring during or
related in any manner to your performance of work for Diodes, as well as the
cessation of your performance of work for Diodes, including, without limitation,
those arising out of the Employee Retirement Income Security Act of 1974, as
amended; Title VII of the Civil Rights Act of 1964, which prohibits
discrimination and harassment in employment based on race, color, national
origin, religion and sex; the Family and Medical Leave Act, the Sarbanes-Oxley
Act, the Fair Labor Standards Act, the Americans with Disabilities Act, which
prohibits discrimination based upon disability or handicap; the Age
Discrimination in Employment Act; the California Fair Employment and Housing Act
and/or any other federal, state or local laws, common law, or regulations
prohibiting employment discrimination, harassment, and/or retaliation. This
Agreement also includes a release of any claim for breach of contract, wrongful
termination, interference with contractual relations or economic advantage,
defamation, misrepresentation, fraud, or wages. It is your intent to waive and
release any and all claims that you may have against the Releasees as of the
date of your execution of this Agreement.

Notwithstanding the foregoing, the parties are not waiving their right to
enforce the terms of this Agreement or bring any other claims that cannot be
released as a matter of law.  Additionally, you are not waiving your rights to
indemnification by Diodes or continued coverage under a Diodes directors and
officers errors and omissions liability insurance policy.

2.Waiver Of Unknown Claims. It is the parties’ intention that the foregoing
release shall be construed in the broadest sense possible, and shall be
effective as a prohibition to all claims, charges, actions, suits, demands,
obligations, damages, injuries, liabilities, losses, and causes of action of
every character, nature, kind or description, known or unknown, and suspected or
unsuspected that you may have against the Releasees.

The parties expressly acknowledge that they are aware of the existence of
California Civil Code § 1542 or any similar applicable law in the state of Texas
and its meaning and effect. The parties expressly acknowledge that they have
read and understand the following provision of that section which provides:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

You expressly waive and release any right to benefits you may have under
California Civil Code § 1542 or any similar applicable law in the state of Texas
to the fullest extent you may do so lawfully. You further acknowledge you may
later discover facts different from, or in addition to, those facts now known to
you or believed by you to be true with respect to any or all of the matters
covered by this Agreement, and you agree this Agreement nevertheless shall
remain in full and complete force and effect.

3.Cooperation and Non-Disparagement. You agree that you will facilitate a smooth
transition of your current work to a person designated by Diodes.

You agree not to take, either directly or indirectly, any action detrimental to
the interests of Diodes, including, but not limited to, negatively commenting
on, disparaging or calling into question the business operations or conduct of
the Diodes or its affiliated entities, or its past or present directors,
executives, officers or agents.

 

Page 3 of 7

Separation Agreement & Release

 

 

 

 

--------------------------------------------------------------------------------

 

4.Fully Compensated. You agree that up to the date of signing this Agreement,
you have been fully compensated by Diodes for all amounts owed for salary or
bonus. Diodes will reimburse you for your reasonable business expenses
necessarily incurred in connection with the performance of your duties prior to
the termination of your employment.

5.No Admission Of Liability. This Agreement shall not at any time or for any
purpose constitute or be considered or deemed any admission of liability on the
part of any party.

6.Return of Property. You agree that, by the termination of your employment, you
will return to Diodes and not keep in your possession or under your control any
confidential or trade secret information, nor any financial information nor any
other property of Diodes, including keys, equipment, automobile or similar
property.

7.Warranties.

(a)Each party represents and warrants that you/it has the full power, capacity
and authority to enter into this Agreement, that no portion of any charge,
claim, right, demand, action or cause of action that any party has or might have
arising out of the transactions, omissions or acts referred to herein has been
assigned, transferred or conveyed to any third party, by way of subrogation,
operation of law or otherwise, and that no other agreement, release, or
settlement is necessary from any other person or entity to release and discharge
completely the other party from the claims specified above that may be held by
such party.

(b)You expressly represent, warrant and covenant not to sue the Releasees to
enforce any charge, claim or cause of action released pursuant to this
Agreement. This covenant not to bring or maintain any action in law or equity
shall be specifically enforced and the Releasees shall have standing to bring
any such action for specific enforcement and shall be deemed a real party. This
covenant does not apply to any suits or other proceedings to enforce the
provisions of this Agreement. This covenant also does not preclude the filing of
a charge with the Equal Employment Opportunity Commission.

(c)In the event you breach the covenant not to sue as set forth in Paragraph
8(b), subject to the limitations provided therein, and files any claim, charge
or action with any court or administrative body that is released pursuant to
this Agreement, you shall be liable for all damages incurred by the Releasees,
including without limitation, compensatory damages as well as attorneys’ fees
and costs.

(d)The parties represent and acknowledge that in executing this Agreement, they
do not rely and have not relied upon any representation or statement not set
forth herein. You also represent and agree that you have entered into this
Agreement voluntarily and without coercion or duress and have been given a
reasonable amount of time to consider the Agreement.

(e)The parties expressly represent and warrant that you/it have/has not assigned
or transferred or purported to assign or transfer to any person, firm,
corporation, or other entity any claim, demand, right, damage, liability, debt,
account, action, cause of action, or any other matter herein released. The
parties agree to indemnify and hold the other party harmless against any claim,
demand, right, damage, liability, debt, account, action, cause of action, cost
or expense, including attorneys’ fees, arising out of or any way connected with
any liens, encumbrances, transfer or assignment, or any such purported claimed
lien, encumbrance, transfer or assignment.

8.General.

(a)Except as otherwise provided herein, this Agreement constitutes the entire
agreement between the parties and supersedes any and all other agreements or
understandings, either oral or written, between them with respect to the subject
matter hereof. Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements have been made by or
on behalf of any party except those covenants, agreements and promises embodied
in this Agreement. This Agreement is binding upon, and shall inure to the
benefit of, the parties, their current and former respective agents,
beneficiaries, employees, representatives, officers,

 

Page 4 of 7

Separation Agreement & Release

 

 

 

 

--------------------------------------------------------------------------------

 

directors, trustees, fiduciaries, divisions, subsidiaries, affiliates, heirs,
predecessors, successors in interest, and shareholders.

(b)The provisions of this Agreement may not be altered, amended or repealed, in
whole or in part, except by the written consent of the parties.

(c)If any term of this Agreement is declared invalid for any reason, such
determination shall not affect the validity of the remainder of the Agreement.
The remaining parts of this Agreement shall remain in effect as if the Agreement
had been executed without the invalid term.

(d)This Agreement shall be deemed to have been executed and delivered in the
State of Texas, and the rights and obligations of the parties shall be construed
and enforced in accordance with and governed by the laws of the State of Texas.

(e)Resolution of any and all disputes arising under this Agreement shall be
submitted to arbitration under the terms hereof, which arbitration shall be
final, conclusive and binding upon the parties, their successors and assigns.
The arbitration shall be conducted in accordance with the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association (the “AAA
Rules”). Arbitration shall be by a single arbitrator experienced in the matters
at issue selected in accordance with the AAA Rules. The arbitration shall be
held in Dallas, Texas. The decision of the arbitrator shall be final and binding
as to any matters submitted to arbitration and shall be in lieu of any other
action or proceeding of any nature whatsoever; and, if necessary, any judgment
upon the arbitrator’s decision may be entered in any court of record having
jurisdiction over the subject matter or over the party against whom the judgment
is being enforced. Except as required by law, the parties agree to keep
confidential the existence and details of any dispute subject to this provision,
including the results of arbitration.

Nothing in this Agreement shall prevent either party from seeking equitable
and/or injunctive relief from any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim relief, as
necessary, without breach of this Agreement and without abridgement of the
powers of the Arbitrator.

In the event that a claim is submitted to Arbitration, the parties will be
required to split the Arbitrator’s fee equally. All fees, costs, and expenses of
the arbitration, including attorneys’ fees, shall be borne by the party
incurring them. Any postponement or cancellation fee imposed by the arbitration
service will be paid by the party requesting the postponement or cancellation,
unless the Arbitrator determines otherwise. The Arbitrator must award attorneys’
fees, costs and other expenses of Arbitration to the prevailing party, such that
the prevailing party shall be reimbursed for all attorneys’ fees, costs and
expenses borne by that party, to the extent permitted by law. At the conclusion
of the arbitration, each party agrees to pay promptly any arbitration award
imposed against that party.

(f)Each of the parties acknowledges that this Agreement was jointly negotiated
and reviewed and approved by them. The Agreement shall not be construed by any
court of law or equity against any party by virtue of any party having drafted
this Agreement.

(g)This Agreement may be executed in counterparts including facsimile
counterparts. All counterparts when executed shall constitute one agreement
binding upon all parties notwithstanding that all of the parties are not a
signatory to the original or the same counterpart. A copy or facsimile of this
Agreement shall have the same force and effect as the original.

(h)Each party shall bear his/its own attorneys’ fees and costs incurred as a
result of negotiating this Agreement.

(i)You, for yourself and on behalf of your respective agents, representatives,
attorneys, and assigns, agree and warrant that you understand that as a material
condition of this Agreement, and in exchange for

 

Page 5 of 7

Separation Agreement & Release

 

 

 

 

--------------------------------------------------------------------------------

 

consideration hereunder, the existence of the Agreement together with its terms
and conditions are to remain strictly private and confidential to the extent
permitted by law, subject only to the exceptions set forth below.

You expressly agree that you will not disclose, discuss, consent to disclosure,
or otherwise disseminate said information to anyone with the sole exceptions of
your spouse, attorneys, accountants, financial advisors, and tax preparers, and
shall instruct those individuals not to disclose the fact of this Agreement or
the terms and conditions of this Agreement to anyone, unless specifically
required by law, and in that event, only such information as the law permits or
requires to be disclosed. Notwithstanding the foregoing, Diodes and you may
disclose this Agreement in order to enforce the releases and covenants provided
herein or as otherwise required by law.

You acknowledge and agree that any breach of this provision will cause damage to
the Releasees in an amount or amounts difficult to ascertain. Accordingly, in
addition to any other relief the Releasees may be entitled, they shall also be
entitled to seek injunctive relief as may be ordered by any court of competent
jurisdiction to prevent violation of this provision.

Notwithstanding anything to the contrary contained herein, no provision of this
Agreement or any other Diodes agreement to which you are a party shall be
interpreted so as to impede you (or any other individual) from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures under the whistleblower provisions of federal law or
regulation. You do not need the prior authorization of the Company to make any
such reports or disclosures and you shall not be required to notify the Company
that such reports or disclosures have been made.

(j)Solely to the extent necessary to comply with Internal Revenue Code (“Code”)
Section 409A and avoid the imposition of taxes under Code Section 409A, if you
are a Code Section 409A specified employee upon your separation from service
Diodes shall defer payment of “nonqualified deferred compensation” subject to
Code Section 409A payable as a result of and within six (6) months following
your “separation from service” under this Agreement until the earlier of (i) the
first business day of the seventh month following your “separation from
service,” or (ii) ten (10) days after Diodes receives written notification of
your death. Any such delayed payments shall be made without interest.
Notwithstanding anything else to the contrary, Diodes shall not be responsible
for any other Code Section 409A taxes, interest or penalties that may be imposed
on you and you shall have no recourse against Diodes for any other Code Section
409A taxes. Moreover, Diodes (including without limitation members of the Diodes
Board of the Directors) shall not be liable to you or other persons as to any
unexpected or adverse tax consequence realized by you and you shall be solely
responsible for the timely payment of all taxes, interest and/or penalties that
are imposed on you in connection with this Agreement or any other agreement
between you and Diodes.

(k)It is strongly recommended, urged, and advised that you discuss this
Agreement with your attorney before executing it. You expressly acknowledge
that, in accordance with the Age Discrimination in Employment Act as amended by
the Older Workers Benefit Protection Act, you have been provided at least 21
days to review and consider this Agreement before signing it. Should you decide
not to use the full 21 days, then you knowingly and voluntarily waive any claim
that you were not given that period of time or did not use the entire 21 days to
consult an attorney or consider this Agreement.

You may revoke this Agreement at any time up to seven (7) calendar days
following your execution of the Agreement, and this Agreement shall not become
effective or enforceable until the revocation period has expired which is at
12:00:01 a.m. on the eighth day following your execution of this Agreement
(“Effective Date”). If you decide to revoke this Agreement, such revocation must
be in writing to Brett Whitmire, Chief Financial Officer, Diodes Incorporated,
4949 Hedgcoxe Road Suite 200, Plano, Texas 75024, and sent to him by facsimile
or email no later than the end of the seventh day after you signed this
Agreement.

Without limiting the scope of this Agreement in any way, you also certify that
this Agreement constitutes a knowing and voluntary waiver of any and all rights
or claims that exist or that you have or may claim to have under the Federal Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers

 

Page 6 of 7

Separation Agreement & Release

 

 

 

 

--------------------------------------------------------------------------------

 

Benefit Protection Act of 1990 (“OWBPA”), which is set forth at 29 U.S.C. § §
621, et seq. This Agreement does not govern any rights or claims that may arise
under the ADEA after the date this Agreement is signed by you.

 

 

DATED: February 28, 2019

 

 

 

 

By: /s/ Richard D. White

 

 

Richard Dallas White

 

 

DATED: February 28, 2019

 

DIODES INCORPORATED

 

 

 

 

By: /s/ Keh-Shew Lu

 

 

Keh-Shew Lu
President and CEO

 

 

 

 

 

Page 7 of 7

Separation Agreement & Release

 

 

 

 